Citation Nr: 0737147	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  06-04 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
December 1964.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

The veteran testified at a hearing conducted by the 
undersigned Veterans Law Judge at the RO in April 2007.


FINDING OF FACT

Competent medical evidence of record supports a finding that 
the veteran has hepatitis C which was incurred during the 
veteran's military service.  


CONCLUSION OF LAW

Hepatitis C was incurred during military service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  Regulations implementing the VCAA 
have been published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and implementing regulations apply 
in the instant case.  The Board finds that all pertinent 
mandates of the VCAA and implementing regulations are 
essentially met as to the claim addressed on the merits 
herein.  Since the decision is favorable to, and does not 
prejudice the veteran, a lengthy discussion of VA's 
fulfillment of the VCAA in this claim is not necessary.  


Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases for supporting its 
decisions, there is no need to discuss in detail all the 
evidence submitted by the veteran on his behalf.  See 
Gonzales v. West, 218 F.3d, 1378, 1380 (Fed. Cir. 2000) (the 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The veteran 
should not assume that the Board has ignored pieces of 
evidence that are not specifically discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  (The law 
requires only that the Board provide reasons for rejecting 
evidence favorable to the veteran).

Based on a longitudinal review of the evidence of record, the 
Board finds that there is competent medical evidence of 
record which supports a finding that the veteran has 
hepatitis C which was incurred during the veteran's military 
service.  He claims he has hepatitis C from being inoculated 
with inoculation guns in the military.  Service medical 
records include an immunization record showing that multiple 
immunizations took place in 1962 and 1963.  The veteran 
currently has hepatitis C.  See July 2002 VA outpatient 
treatment record.  A letter from a private Doctor of 
Osteopathy (DO), received by VA in February 2005, shows that 
the DO indicated that he was treating the veteran for 
hepatitis C, with no suggestion that the veteran contracted 
it via the usual cutaneous routes over the past 30 years.  
The DO added that in 1963 the veteran was inoculated with an 
inoculating gun (used on every person without any form of 
sterilization being utilized) while serving in the military.  
The DO opined that the probability existed that the veteran's 
current hepatitis C [unknown in 1963] developed as a result 
of his in-service inoculations.  A VA examiner, in December 
2005, asked to opine as to whether the veteran's current 
hepatitis C resulted from his being immunized in the military 
in the 1960's, indicated that he could not do so without 
resorting to mere speculation.  At his April 2007 hearing the 
veteran reiterated his contentions that his hepatitis C was 
caused by being immunized in the military with an air gun.  
See page two of hearing transcript.  

In this case, a diagnosis of hepatitis C clearly exists.  
Further, as noted, a private DO has essentially relates the 
veteran's current hepatitis C to his military service.  A 
medical opinion to the contrary is not of record.  The Board 
finds no basis to challenge the credibility of this 
appellant.  As such, the Board finds that service connection 
is in order.  The benefit of the doubt is resolved in the 
veteran's favor. 38 U.S.C.A. §§ 1110, 1131, 5107.  


ORDER

Service connection for hepatitis C is granted.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


